  Case 14-41182        Doc 47     Filed 12/10/18 Entered 12/11/18 08:04:52            Desc Main
                                    Document     Page 1 of 2



SO ORDERED.

SIGNED this 10 day of December, 2018.




                                                    John T. Laney, III
                                           United States Bankruptcy Judge



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

In Re:                                        *       Case No. 14-41182-JTL
                                              *
Anna Maria Allen,                             *       Chapter 13
                                              *
         Debtor.                              *

                       CREDITOR DOUGLASS SLOAN’S MOTION
                      TO CLARIFY PRIOR ORDERS OF THE COURT

         The above-captioned Motion came on for hearing before the Court as scheduled on

December 10, 2018. The Motion asked the Court to clarify its prior Order on this Creditor’s

Motion for Relief from the Stay and the Court’s Discharge Order to make it clear that the Debtor

must appear and respond to discovery in the Superior Court of the District of Columbia in a suit

filed against the Debtor and others pre-petition. The Debtor has received a Discharge and is

entitled to the protections of Section 524(a) of the Bankruptcy Code.

         In construing the Court’s Order conditionally granting limited Relief from the Stay to the

Creditor, the Court does not find that the Debtor consented to, nor did the Court intend to Order,

an exception to the Discharge Injunction in this case.
  Case 14-41182      Doc 47     Filed 12/10/18 Entered 12/11/18 08:04:52               Desc Main
                                  Document     Page 2 of 2


       The Creditor may not, without violating the Discharge Injunction, proceed against the

Defendant in the case pending in the Superior Court for the District of Columbia. The Discharge

Injunction, however, does not insulate the Debtor from an obligation to respond to a subpoena to

give a deposition in the pre-petition District of Columbia Superior Court case. There seems to be

a procedure under Georgia law which would allow the deposition to be compelled in the

jurisdiction in which the Debtor resides. See Georgia’s adoption of the Uniform Interstate

Depositions and Discovery Act O.C.G.A. §§ 24-13-110 through 116.

       For the reasons stated herein, the Creditor’s Motion in this Court is denied.

                                        END OF ORDER
